Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 2/10/2021.

The application has been amended as follows: 

1. (Currently amended) A method for playing a multiplayer-network game performed by a user device, comprising: 
receiving, by the user device, information about at least one past play of at least one first user device from a game providing server; 
measuring a communication quality of the user device; 
determining a ratio of a number of the at least one first user device to a number of at least one second user device based on the measured communication quality; 
measuring a distance from the at least one second user device; 
connecting the user device with the at least one second user device based on the determined ratio; and 

wherein the determining includes: 
[[if]] when the measured communication quality is equal to or smaller than a preset value, increasing the number of the at least one first user device and decreasing the number of the at least one second user device, and 
[[if]] when the measured communication quality is greater than the preset value, decreasing the number of the at least one first user device and increasing the number of the at least one second user device, 
wherein the connecting includes: 
[[if]] when the distance between the user device and the at least one second user device is equal to or greater than a preset distance, connecting the at least one second user device with the user device through Server-Client communication; or 
[[if]] when the distance between the user device and the at least one second user device is smaller than the preset distance, connecting the at least one second user device with the user device through Peer-To-Peer communication, and 
wherein the connecting further includes: 
[[if]] when the distance between the user device and the at least one second user device is smaller than the preset distance, automatically determining an application availability in the at least one second user device and preferentially connecting with the at least one second user device present within the preset distance from the user device.

10. (Currently Amended) A user device that plays a multiplayer-network game, comprising: 

a communication quality measurement unit configured to measure a communication quality of the user device; 
a communication unit configured to connect the user device with at least one second user device; and 
a game execution unit configured to play a game through an asynchronous communication between the user device and the at least one past play of the at least one first user device and a synchronous communication between the user device and the at least one second user device, 
wherein the game execution unit includes a user determination unit configured to determine a ratio of a number of the at least one first user device to a number of the at least one second user device based on the measured communication quality, 
wherein the communication unit is configured to connect the user device with the at least one second user device based on the determined ratio, 
wherein the user determination unit is configured to increase the number of the at least one first user device and decrease the number of the at least one second user device [[if]] when the measured communication quality is equal to or smaller than a preset value, 
wherein the user determination unit is configured to decrease the number of the at least one first user device and increase the number of the at least one second user device [[if]] when the measured communication quality is greater than the preset value, 
wherein the communication quality measurement unit is further configured to measure a distance from the at least one second user device, wherein the user determination unit is further configured to connect the at least one second user device with the user device through Server-Client communication, [[if]] when the distance between the user device and the at least one second user when the distance between the user device and the at least one second user device is smaller than the preset distance, and 
wherein the user determination unit is further configured to automatically determine an application availability in the at least one second user device and preferentially connect with the at least one second user device present within the preset distance from the user device [[if]] when the distance between the user device and the at least one second user device is smaller than the preset distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Seng H Lim/Primary Examiner, Art Unit 3715